Citation Nr: 0634919	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to October 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

The veteran's left shoulder disability has been attributed to 
in-service chronic administration of prednisone.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
timely VCAA notice with respect to the initial disability 
rating and effective-date elements of the claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  The decision below grants service 
connection for a left shoulder disability.  As such, there is 
no further need to discuss compliance with the duties to 
notify and assist.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records indicate that in March 
1974, the veteran was prescribed a daily dosage (5 
milligrams) of prednisone for adrenal hypoplasia.  The 
veteran attributes his current left shoulder disability to 
the daily prednisone administration.  A 2006 VA examination 
record reports the diagnosis of Neer arthroplasty left 
shoulder with severe degenerative changes and loss of range 
of motion.  The examiner stated that, "based on the 
[veteran's] history, review of the claims file, and the 
veteran's examination, [the veteran's] current existing left 
Neer hemiarthroplasty is caused by a result of the chronic 
administration of prednisone."  The examiner partially based 
this opinion based on how "chronic administration of 
prednisone lends support to development of avascular necrosis 
of predominantly hips and humeral heads."  Further, the 
examiner found that the "administration of prednisone that 
started in service is the source of the cause of the 
progression in the veteran's left shoulder disability and 
resultant arthroplasty of the left shoulder."  Based on the 
evidence of in-service chronic administration of prednisone, 
the veteran's current diagnosis, and the examiner's positive 
nexus opinion, service connection for a left shoulder 
disability is granted.  


ORDER

Service connection for a left shoulder disability is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


